DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Applicant’s amendment submitted on October 20, 2021.  In virtue of this amendment, claims 1-20 are now pending in the instant application.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
An apparatus … comprising … “the outer surface configured to be held in position by interaction with an aperture surrounding the multi-position electrical switch of a lighting fixture, the switch affecting at least one characteristic of the light emitting member when moved from a first position to a second position, and the switch receiving portion configured to receive the multi-position switch when the multi-position switch is in the first position and inhibit the multi-position switch from moving to the second position”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2-11 are allowed as being dependent on claim 1).
A kit for a light fixture, comprising … “a first body defining a first outer surface and a first body switch receiving portion, the first outer surface configured to be received by the aperture, and the first body switch receiving portion being configured to receive the switch when the switch is in a first position and inhibit the switch from moving to a second position; and a second body defining a second outer surface and a second switch receiving portion, the second outer surface configured to be received by the aperture, and the second body switch receiving portion being configured to receive the switch when the switch is in the second position and inhibit the switch from moving to the first position”, in combination with the remaining claimed limitations as claimed in independent claim 12 (claims 13-18 are allowed as being dependent on claim 12).
A kit … comprising … “a second light switch movement inhibiting member including means for orienting the second light switch movement inhibiting member in a single orientation within the light housing aperture and inhibiting the light switch from moving from the second light switch position to the first light switch position when the second light switch movement inhibiting member is received within the light housing aperture”, in combination with the remaining claimed limitations as claimed in independent claim 19 (claim 20 is allowed as being dependent on claim 19).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Lax et al. – US 2012/0127702
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        December 16, 2021